O’SCANNLAIN, Circuit Judge,
concurring in part and dissenting in part:
Because of the defects in the second amended complaint, ably analyzed in the majority’s opinion, the district court properly dismissed this action after entertaining two previous efforts to fashion a viable complaint. While I concur in the court’s opinion to that extent, I specifically reject the notion that the district court must give plaintiffs “some guidance” on how to plead their case and that it is an abuse of discretion when it does not. Majority opinion at 842. To that extent and as to the judgment, I must respectfully dissent.
Plaintiffs are represented by experienced counsel duly admitted to practice in the federal courts. In determining whether the district court abused its discretion, the majority conducts an analysis that presumes district courts must conduct tutorials for the benefit of wayward plaintiffs. The court chastises the district court for
issuing] a bare-bones order with only a cursory direction to “plead specific facts that would create an individual prima *845facie claim of age, race, or disability discrimination.” The court made no reference to Rule 8(a) or Rule 10(b), [and] it did not specify what it required in the pleading....
Id. The majority obviously assumes that its prescribed hand-holding is the role of the district court and, moreover, any failure to fulfill that role amounts to an abuse of discretion. I fear the court goes too far.
When parties fail to plead their claims with sufficient specificity, the district court is under no obligation to redraft the pleadings for them. Cf. Baldwin County Welcome Center v. Brown, 466 U.S. 147, 149, 104 S.Ct. 1723, 80 L.Ed.2d 196 (1984) (allowing dismissal without any requirement that the district court rehabilitate deficient pleadings); 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1217 (2d ed.1990) (discussing dismissal under Rule 8 without ever suggesting that the district court has a duty to assist in the revision of pleadings). District courts are in the business of judging, not editing. The majority’s directive belies its assumption that the district court knew what the plaintiffs were trying to say and should therefore have “speeif[ied] what it required in the pleading.” Id. As every law student knows, it is Rule 8 that sets forth the standard for pleadings, not customized orders from district courts. The litigation explosion cannot sustain a world in which plaintiffs can simply toss incomprehensible documents before the district court and have the court do the work of sorting out what should be pled. I believe that advocates retain the burden of — and receive handsome remuneration for — presenting their cases to the courts. With the greatest respect, I cannot join a ruling that district courts have the obligation to educate competent counsel on basic fundamentals, such as what federal rules apply to the filing of complaints.